Ector, P. J.
At the March term, 1875, of the District Court of Cooke County, an indictment was filed therein against one Putnam Brown; and on the 18th of October, 1875, he was arrested, and entered into bond for his appearance at the next term of said court, with the other plaintiffs in error as his sureties. ■
Afterwards, at the February term, 1877, of said court, said bond was forfeited, and at the same term of the court defendant was rearrested. At the July term, 1877, of said court, the county attorney dismissed said indictment, because there was no entry of the presentation of the same in court upon the minute-book of said court. At the February term, 1878, the scire facias was tried, and the judgment nisi made final.
Sureties in a bail-bond or recognizance cannot inquire into the sufficiency of an indictment. But unless there was, in fact, an indictment returned into court, the State had no right, in the first place, to require a bond.
The judgment of the District Court is reversed, and the cause dismissed.

Reversed and dismissed.